Citation Nr: 0932005	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  07-11 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1968.  The record indicates that he had service in the 
Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado which denied service connection for PTSD.  

The Veteran testified at a Travel Board hearing held at the 
RO during April 2009 before the undersigned Veterans Law 
Judge.  A transcript of the proceeding has been associated 
with the Veteran's VA claims folder. 

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.

Clarification of  the issue on appeal

As further discussed in the remand that follows below, 
inasmuch as the Veteran has been diagnosed with psychiatric 
disorders other than PTSD, the Board has re-characterized the 
issue as listed above.  

Matters not on appeal 

In its November 2005 rating decision, the RO also granted 
service connection for peripheral neuropathy of the right and 
left lower extremities with a disability rating of 10 percent 
assigned for each disability; granted service connection for 
cataracts with a noncompensable disability rating assigned; 
and denied service connection for hypertension.   

In a December 2006 rating decision, the RO granted an earlier 
effective date for diabetes mellitus type II; and denied 
service connection for hearing loss, tinnitus, rheumatoid 
arthritis, fibromyalgia and autoimmune hepatitis.  

The Veteran has not appealed those decisions.  They are not 
in appellate status, and therefore they will be discussed no 
further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  


REMAND

There is some question concerning the precise nature of the 
Veteran's psychiatric disability.  In August 2005, a VA 
psychologist diagnosed the Veteran with PTSD [based on vague 
stressors, the lack of specificity for which he said could be 
attributed to a serious avoidance syndrome].  He also 
diagnosed the Veteran with bipolar II disorder.  In an August 
2005 report, the Veteran's private psychiatrist, Dr. G.S., 
diagnosed him with PTSD and chronic major depressive disorder 
without psychosis.  In a July 2006 report, a Veteran's Center 
social worker diagnosed that Veteran with PTSD and 
depression.  

In a recent decision, the United States Court of Appeals for 
Veterans Claims  indicated that VA unduly limited its 
consideration of claims for service connection for PTSD under 
circumstances in which other diagnosed psychiatric 
disabilities may be present.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) [holding that when a claimant makes a 
claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled].  
In light of Clemons, and in view of diagnoses of bipolar II 
disorder and depression as well as PTSD, the Board has 
expanded the issue to include any acquired psychiatric 
disability.


The seemingly conflicting diagnoses serve as a basis for 
further inquiry.  
See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on 
the current state of the record, a remand is needed for a VA 
psychiatric examination and nexus opinion.  This case 
presents certain medical questions which cannot be answered 
by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  These 
questions concern the correct diagnosis of any acquired 
psychiatric and the relationship, if any, between such and 
the Veteran's military service.  These questions must be 
addressed by an appropriately qualified medical professional.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2008) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim]. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should schedule the Veteran for a 
psychiatric evaluation.  The examiner 
must indicate the Veteran's current 
psychiatric diagnosis(es) and whether any 
currently diagnosed psychiatric 
disability is as likely as not related to 
the Veteran's military service.  The 
examination report should be associated 
with the Veteran's VA claims folder.  

2.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a SSOC and given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




